Citation Nr: 0923414	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-36 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
paralyzed diaphragm with partial collapse of the lung 
resulting from surgery performed by the Department of 
Veterans Affairs.


REPRESENTATION

Appellant represented by:	John O. Feighner, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 
INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a December 2006 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Indianapolis, Indiana in which 
the RO denied the benefit sought on appeal.  The appellant, 
who had active service from August 1966 to March 1970, 
appealed that decision to the BVA.  

The appellant testified at a personal hearing before a 
Decision Review Officer at the RO in October 2008.  
Thereafter, the RO issued a Supplemental Statement of the 
Case in April 2009 which affirmed the denial of the 
appellant's claim.  The RO then referred the case to the 
Board for appellate review. May 2009 VA-Form 8; May 2009 
letter from the RO to the appellant.     

Upon review of all evidence of record, the Board finds that 
additional development of the claim is necessary.  As such, 
the claim is hereby REMANDED to the RO via the Appeals 
Management Center ("AMC") in Washington, DC.  The RO will 
contact the appellant and inform him if further action is 
required on his part.  


REMAND

A review of the record with respect to the appellant's claim 
of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a paralyzed diaphragm with partial collapse of the lung 
resulting from surgery performed by the Department of 
Veterans Affairs discloses a need for further development 
prior to final appellate review.

In this regard, the evidence of record reveals that the 
appellant underwent an aortic valve replacement at a VA 
Medical Center in Indianapolis, Indiana on April 18, 2006. 
See VA medical records.  It appears that two day prior to 
surgery, it was noted on chest x-ray that the appellant had a 
slight elevation of the left hemidiaphragm. March 2007 letter 
from J.A., M.D.  After the surgery, the appellant suffered 
paralysis of the left hemidiaphragm. Id.  The appellant's 
primary care VA physician has opined that his left 
hemidiaphragm paralysis manifested secondary to his April 18, 
2006 surgery as it was not present prior to his aortic valve 
replacement. Id.  According to an internet abstract article 
located in the claims file, left hemidiaphragmatic paralysis 
due to phrenic nerve injury is a foreseeable complication 
following cardiac surgery. See internet abstract printed in 
September 2007.  

The appellant asserts entitlement to compensation pursuant to 
38 U.S.C.A. 
§ 1151 for his left hemidiaphragm paralysis on the basis that 
(1) he was not specifically advised by any VA physician that 
damage or injury to the phrenic nerve was a known foreseeable 
complication of the aortic valve replacement surgery and that 
he did not give his informed consent to this specific risk 
and (2) his surgery was performed without his consent by a 
resident physician (rather than the attending physician he 
consulted) and the resident physician failed to meet the 
appropriate standard of medical care in performing the 
surgical procedure, thus resulting in injury to the phrenic 
nerve. Appellant's November 2007 statement with VA-Form 9.

A review of the medical records contained in the claims file 
reveals references of the appellant being counseled regarding 
the risks and benefits of aortic valve replacement, and his 
election to proceed. See VA medical records dated on April 
18, 2006; April 21, 2006 VA operation report; and May 29, 
2006 surgery discharge summary.  However, the claims file 
does not contain any actual document signed by the appellant 
listing the risks and benefits involved with aortic valve 
replacement surgery, despite a preoperative assessment note 
dated on April 18, 2006 that indicates that the appellant 
signed and dated a surgery consent form that was witnessed by 
another person. April 2006 VA medical records.  

In light of the appellant's assertion that he was not 
notified of the foreseeable risk of phrenic nerve injury 
during his aortic valve replacement surgery (therefore 
negating his informed consent to the procedure), the Board 
finds that a remand of this claim is warranted in order for 
the RO to investigate whether a written signed consent form 
related to the appellant's April 18, 2006 surgery exists; and 
if so, associate the document with the claims file.  In 
addition, the Board finds that a VA medical opinion 
addressing the medical issues in this case should also be 
obtained upon remand.  Accordingly, the case is REMANDED for 
the following actions:

1. The RO should contact the VA Medical 
Center in Indianapolis, Indiana and 
request that a search be conducted for 
any written signed consent forms 
related to the appellant's April 18, 
2006 aortic valve replacement surgery.  
In making this request, the RO should 
reference the April 18, 2006 
preoperative note (discussed above) 
contained in the claims file that 
indicates that a surgical consent was 
signed, witnessed and dated prior to 
the appellant's April 2006 surgery.  If 
no written consent form can be located, 
this information should be documented 
in the claims file.  

2.  Subsequent to the completion of 
directive #1 above, the RO should 
forward the appellant's claims file to 
an appropriately qualified examiner for 
a medical opinion addressing the 
likelihood of whether the appellant has 
left hemidiaphragm paralysis as a 
result of VA treatment performed in 
April 2006 that was either careless, 
negligent, due to lack of proper skill, 
due to error in judgment or involved a 
similar instance of fault on the part 
of VA in furnishing the surgical 
treatment; or if such additional 
disability was due to an event not 
reasonably foreseeable.  In addition, 
the examiner should be asked to provide 
an opinion as to the likelihood of 
whether the appellant was informed of 
all of the foreseeable risks of aortic 
valve replacement surgery, to include 
possible injury of the phrenic nerve.  
The examiner should provide a rationale 
for all opinions submitted in response 
to the Board's request.  

When the requested development has been completed, the RO 
should review the case again based on the additional 
evidence.  If the benefit sought is not granted, the RO 
should furnish the appellant and his representative with a 
Supplemental Statement of the Case; and should give the 
appellant a reasonable opportunity to respond before 
returning the record to the Board for further review.

The purpose of this REMAND is to obtain additional evidence; 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal. Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the appellant unless he 
is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

